Sunde v. Contel of California, 112 Nev. 541, 542-43, 915 P.2d 298, 299
                        (1996) (explaining that nonlawyers may not represent entities in court);
                        Salman v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608 (1994)
                        (observing that no statute or rule permits a nonlawyer to represent an
                        entity and concluding that an entity cannot proceed in proper person). As
                        we do not allow laypersons to represent parties or entities and business
                        entities are not permitted to appear or file documents in proper person,
                        respondent's answer and all other motions and documents filed in the
                        district court by respondent were improper and should have been stricken
                        by the district court. Stu's Bail Bonds, 115 Nev.at 436 n.1, 991 P.2d at 470
                        n.1; Sunde, 112 Nev. at 542-43, 915 P.2d at 299; Salman, 110 Nev. at
                        1336, 885 P.2d at 608. Respondent's motion to dismiss was, therefore, also
                        improperly considered by the district court and the district court erred in
                        considering and granting the motion. Accordingly, we
                                       ORDER the judgment of the district court REVERSED AND
                        REMAND this matter to the district court for proceedings consistent with
                        this order.'



                                                                       /
                                                                           de sty



                                                                    Parraguirre


                                                                      C 11,24
                                                                    Cherry


                              "In light of this order, we deny as moot appellant's December 19,
                        2012, proper person motion.
SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    m3(t_111
                cc:   Hon. Scott N. Freeman, District Judge
                      Alexander Falconi
                      Corazon Real Estate
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A